PER CURIAM.
West Point Construction Company appeals from a final judgment in favor of defendants, Helms (Edd), Inc., and Edd Helms. We affirm. West Point failed to demonstrate the requisite improper conduct to justify piercing the corporate veil, see Dania Jai-Alai Palace, Inc. v. Sykes, 450 So.2d 1114 (Fla.1984), or to establish defendants’ tortious interference with the contracts so as to preclude a directed verdict. See Ethyl Corp. v. Balter, 386 So.2d 1220 (Fla. 3d DCA 1980), review denied, 392 So.2d 1371 (Fla.), cert. denied, 452 U.S. 955, 101 S.Ct. 3099, 69 L.Ed.2d 965 (1981); Babson Bros. Co. v. Allison, 337 So.2d 848 (Fla. 1st DCA 1976), cert. denied, 348 So.2d 944 (Fla.1977); see also Covert v. Terri Aviation, Inc., 197 So.2d 12 (Fla. 3d DCA 1967); Days v. Florida East Coast Ry. Co., 165 So.2d 434 (Fla. 3d DCA 1964).
Affirmed.